The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: December 7 2018




                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 TOLEDO DIVISION

 IN RE:                                              CASE NO. 18-32417

 Bernard J. Steinmiller                              CHAPTER 13
 Kimilee J. Steinmiller

 Debtors.                                            JUDGE John P. Gustafson
AGREED ORDER RESOLVING OBJECTION TO CONFIRMATION OF CHAPTER 13
                   PLAN (DOCKET NUMBER 29)

         This matter having come on before the Court upon the Objection to Confirmation of Plan

filed herein by the secured creditor, Exeter Finance, LLC (“Creditor”); and it appearing to the

Court that the parties have agreed to a course of action which will resolve the objection. Counsel

for Creditor and Counsel for Debtor have agreed that the 2013 HONDA FIT - VIN

JHMGE8H32DC017382 will be paid through the Plan in the secured value amount of $7,637.50

and interest at 7.25% “Till” interest. The remainder of the claim shall be paid as an unsecured

claim.

                                               ###




18-32417-jpg      Doc 36     FILED 12/07/18      ENTERED 12/07/18 10:47:56           Page 1 of 2
SUBMITTED AND APPROVED BY:

_/s/ D. Anthony Sottile________
D. Anthony Sottile (0075101)
Jon Lieberman (0058394)
Sottile & Barile, Attorneys at Law
P.O. Box 476
Loveland, OH 45140
Phone: 513.444.4100
bankruptcy@sottileandbarile.com

_/s/ Gordon R. Barry __________
Gordon R. Barry (0010883)
420 Madison Avenue
1010 Ohio Bldg
Toledo, OH 43604
Phone: 419-241-6285
GRB1@accesstoledo.com
(Per authorization received via e-mail on 12/04/2018)

_/s/ Elizabeth A. Vaughan _____
Elizabeth A. Vaughan (0016301)
Office of the Chapter 13 Trustee
316 N. Michigan Street #501
Toledo, OH 4360
Phone: 419-255-0675
13ECFNotices@chapter13toledo.com
Chapter 13 Trustee
(Per authorization received via e-mail on 12/05/2018)

COPIES TO:

Gordon R. Barry, Attorney for Debtor, at GRB1@accesstoledo.com (VIA ECF MAIL)

Elizabeth A. Vaughan, Chapter 13 Trustee, at 13ECFNotices@chapter13toledo.com (VIA ECF
MAIL)

United States Trustee, at (registered address)@usdoj.gov (VIA ECF MAIL)

Bernard J. Steinmiller, 219 Richards Rd, Toledo, OH 43607 (VIA U.S. MAIL)

Kimilee J. Steinmiller, 219 Richards Rd, Toledo, OH 43607 (VIA U.S. MAIL)




18-32417-jpg     Doc 36     FILED 12/07/18      ENTERED 12/07/18 10:47:56   Page 2 of 2
